Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the present application, of which claims 11-20 were withdrawn.
Examiner’s Comment on Election/Restrictions:
This application is in condition for allowance except for the presence of claims 11-20 directed to species non-elected with traverse.  However, claims 11-20 have been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). Claims 11-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Accordingly: Claims 11-20 are also allowed.
All claims 1-20 are allowed.

REASONS OF ALLOWANCE:
	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered to have allowable subject matter because the claims distinguishes the Applicant's device primarily as against the teachings of prior art, especially the prior art of Propst (US 5,333,423) and/or Walsberg (US 7,780,123) via the recitations of “wherein the first base of the leveling foot is rotated in response to the socket driver being rotated by a drill and , the first base rotates the second base of the leveling foot is rotated by the first base thereby; driving the leveling foot into a leg of a conveyor system”
Similarly to claim 11, the prior art do not teach the above mentioned features, the claim is also believe to be patentable.
Claims 2-10 and 12-20 are all dependent from claims 1 and 11 respectively, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN LE/           Primary Examiner, Art Unit 3632